Citation Nr: 0401448	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  91-41 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.    


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1945, and from September 1946 to August 1949.  The 
appellant is the widow of the veteran.  The veteran died in 
May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                 

By a December 2002 action, the Board remanded this case for 
additional development.


REMAND

The official death certificate indicates that the veteran 
died on May [redacted], 1990, at the  age of 64.  According to the 
certificate of death, the cause of death was embolic stroke, 
left cerebral hemisphere, which was due to (or as a 
consequence of) advanced squamous cell cancer of the left ear 
and neck, which was due to (or as a consequence of) 
immunosuppression with cyclosporine, which was due to (or as 
a consequence of) a cardiac transplant.  It was also noted 
that other significant conditions contributing to death but 
not resulting in the underlying cause given above included 
ischemic heart disease leading to cardiac transplantation.  

The veteran's DD Form 214, Certificate of Release or 
Discharge From Active Duty, shows that he served in the 
Merchant Marines from December 1943 to August 1945.  The form 
also reflects that he received the Merchant Marine Emblem and 
a Pacific War Zone Bar.  In addition, the veteran's WD AGO 
Form 53, Honorable Discharge, shows that he served in the 
United States Air Force from September 1946 to August 1949.  
The form also reflects that the veteran's Military 
Occupational Specialty (MOS) was as a radiological 
technician.

In the instant case, the appellant contends that the 
veteran's advanced squamous cell cancer of the left ear and 
neck, which caused him to suffer an embolic stroke of the 
left cerebral hemisphere which caused his death, was related 
to in-service sun exposure.  The appellant maintains that 
while the veteran was serving in the Merchant Marines, he 
suffered from a severe sun burn and was hospitalized for 
three days with third degree burns.  She contends that due to 
his in-service sun exposure, the veteran developed skin 
cancer years later which resulted in his death.  

A medical statement from J.J.Z., M.D., Chief of the 
Dermatology Section of the VA Medical Center (VAMC) in Salt 
Lake City, dated in May 1993, shows that at that time, Dr. Z. 
stated that the RO had requested that he evaluate the 
veteran's claims file and provide an opinion as to whether 
the veteran's documented skin cancer was a result of sun 
exposure during service.  Dr. Z. indicated that following a 
review of the veteran's claims file, it appeared that the 
veteran had a large amount of sun exposure from 1943 to 1945.  
Dr. Z. noted that although he had no exact documentation, it 
appeared that the veteran had excessive sun burning while 
serving in the Merchant Marines during that period of time.  
In 1988, the veteran was diagnosed with squamous cell 
carcinoma of the left ear.  According to Dr. Z., the veteran 
had been treated with Imuran, Cytoxan, cyclosporine, and 
prednisone for cardiac transplant.  In addition, he was known 
to have basal cell carcinoma of the temple and he was also 
known to have transient ischemic attacks.  He subsequently 
had progressive problems with spread of the advanced squamous 
cell carcinoma of the left ear and neck.  The veteran died in 
May 1990 and the cause of death was listed as an embolic 
stroke to the left cerebral hemisphere with advanced squamous 
cell carcinoma of the left ear and neck, immunosuppression 
with cyclosporine and cardiac transplant.

In the May 1993 statement, Dr. Z. indicated that there seemed 
to be little question that the veteran's extensive squamous 
cell carcinoma initially starting in his skin contributed to 
his death.  According to Dr. Z., the only question for 
discussion was whether his skin cancer was caused by sun 
exposure during the time from 1943 to 1945.  Dr. Z. noted 
that in the present situation, there were at least three 
factors that were likely to be contributing to the veteran's 
severe skin cancer.  First, the genetic background of an 
individual strongly contributed to the predisposition to skin 
cancer.  Dr. Z. stated that lightly skinned people were much 
more likely to develop skin cancer independent of total sun 
exposure.  Second, the veteran's treatment with 
immunosuppressives, including cyclosporine, no doubt 
contributed to the severity of his skin cancer.  According to 
Dr. Z., squamous cell carcinoma of the skin, which was 
usually not a severe problem, was of much greater concern in 
immunosuppressed patients.  Dr. Z. indicated that he believed 
strongly that the immunosuppressive drugs used in the veteran 
decreased his immune response and allowed the squamous cell 
carcinoma of the skin to become a much more severe problem 
than it would have otherwise been.  Third, sun exposure was a 
strong initiating event in squamous cell carcinoma of the 
skin.  According to Dr. Z., it was believed to be related to 
the total dose of ultraviolet light during a lifetime, as 
well as extensive individual sunburns.  It was Dr. Z.'s 
opinion that in the veteran's case, his total ultraviolet 
dose during a lifetime, in combination with his 
immunosuppression, all contributed to his skin cancer.  Dr. 
Z. stated that to the extent that the veteran received 
ultraviolet light exposure from 1943 to 1945, "one must 
say" that ultraviolet light exposure was "likely" to have 
contributed to his skin cancer.  However, it was Dr. Z.'s 
opinion that it was impossible to say that particular 
ultraviolet light exposure was "responsible for" his skin 
cancer to any greater extent than any other exposure to 
ultraviolet during his lifetime. 

The Board notes that in addition to the appellant's 
contention that due to the veteran's in-service sun exposure, 
he developed skin cancer years later which resulted in his 
death, the appellant has also provided an alternative 
argument, which is that the veteran's advanced squamous cell 
cancer of the left ear and neck, which caused him to suffer a 
stroke which caused his death, was incurred as a result of 
exposure to ionizing radiation in service, specifically while 
serving as a radiological technician during his second period 
of active service.  In this regard, the Board notes that 
service connection claims based on in- service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309, will be considered to have been incurred in 
service under the circumstances outlined therein.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. § 3.309(d).  A 
radiation exposed veteran is one who, while serving on active 
duty, was exposed to a radiation risk activity.  38 C.F.R. § 
3.309(d)(3)(i)(2003).  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.  38 
C.F.R. § 3.309(d)(3)(ii)(2003).

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (2003).  To consider service connection under section 
3.311, the evidence must show the following: (1) the veteran 
was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulations.  If any of the foregoing three requirements 
has not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation will not be 
granted under section 3.311.  38 C.F.R. § 3.311(b)(1)(iii) 
(2003).

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum and lymphomas other than Hodgkin's disease; prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2) 
(2003).  In addition, the provisions of 38 C.F.R. § 
3.11(b)(5)(iv) provide that to warrant service connection, 
pancreatic cancer must become manifest five years or more 
after exposure.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  When 
dose estimates provided are reported as a range of doses to 
which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a) (2003).

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2003).

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

In the instant case, the Board notes that skin cancer is 
specifically listed in 38 C.F.R. § 3.311 as a radiogenic 
disease.  The Board further observes that a claim based on 
exposure to ionizing radiation will be referred to the Under 
Secretary for Benefits for consideration as to whether the 
veteran was exposed to ionizing radiation and subsequently 
developed a radiogenic disease which first became manifest as 
follows: bone cancer within 30 years of exposure, leukemia at 
any time after exposure, posterior subcapsular cataracts six 
months or more after exposure, and other radiogenic diseases 
five or more years after exposure.  38 C.F.R. § 3.311(b)(1) 
(2003).  Thus, because the veteran's skin cancer became 
manifest more than five years after his discharge from 
service, and because the appellant has maintained that the 
veteran's skin cancer was related to exposure to radiation in 
service, specifically while serving as a radiological 
technician during his second period of active service, the 
Board remanded this case, by a December 2002 decision, so 
that a dose assessment could be obtained and further 
development undertaken pursuant to 38 C.F.R. § 3.311, if the 
dose assessment revealed a positive value.   

A Memorandum from S.H.M., M.D., M.P.H., Chief Public Health 
and Environmental Hazards Officer, dated in August 2003, 
shows that at that time, Dr. M. stated that in response to 
the RO's request for a dose estimate, it was estimated that 
the veteran was exposed to a dose of ionizing radiation of 
27.5 R (ionizing radiation units) during military service.  
Dr. M. indicated that the Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) Science Panel 
Report Number 6, 1988, did not provide screening doses for 
skin cancer.  According to Dr. M., skin cancer usually had 
been attributed to ionizing radiation at high doses, e.g., 
several hundred rads.  Excess numbers of basal cell cancers 
also had been reported in skin which received estimated doses 
of 9 to 12 rads in margins of irradiated areas (Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V), 1990, pages (pgs.) 325 to 327).  According to Dr. M., an 
increased risk for basal cell, but not squamous cell, skin 
cancers had been seen in atomic bomb survivors (Ron, et al., 
Skin tumor risk among atomic bomb survivors in Japan, Cancer 
Causes and Control, Volume 9, 1998, page (pg.) 395).  Dr. M. 
reported that for comparison purposes, the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
of Occupational Safety and Health (NIOSH) was also utilized.  
According to Dr. M., that computer software calculated a 99-
percentile value for the probability of causation for basal 
cell skin cancer of 86.69 percent, and a 99-percentile value 
for the probability of causation for squamous cell skin 
cancer of 15.30 percent.  

In the August 2003 Memorandum from Dr. M., Dr. M. stated that 
the appellant was reported to have two other risk factors for 
squamous cell skin cancer in addition to ionizing radiation.  
According to Dr. M., the widow reported that the veteran 
experienced a severe sunburn and had prolonged periods of sun 
exposure while in service in the Merchant Marines.  Dr. M. 
indicated that sun exposure was the principal cause of skin 
cancer (DeVita, et al., Cancer, 6th edition, 2001, pg. 1971).  
However, Dr. M. noted that such sun exposure was apparently 
not documented.  Dr. M. further revealed that the veteran 
received a heart transplant and immunosuppression therapy, 
and that the risk of skin cancer, especially squamous cell 
skin cancer, was greatly increased in recipients of solid 
organs (DeVita, et al., pg. 2602).  Thus, in light of the 
above, it was Dr. M.'s opinion that it was likely that the 
veteran's basal cell carcinomas of the skin, but not his 
squamous cell carcinomas of the skin [including the 
malignancy contributing to his death], could be attributed to 
exposure to ionizing radiation during military service.  

An Advisory Opinion-Radiation Review under 38 C.F.R. § 3.311, 
from Mr. R.J.H., Director, Compensation and Pension Service, 
Department of Veterans Affairs, dated in September 2003, 
shows that at that time, Mr. H. stated that in June 2003, an 
opinion was requested from the Under Secretary for Health 
concerning the likelihood of a relationship between the 
veteran's skin cancer and his exposure to radiation in 
service.  Mr. H. indicated that upon a review of the August 
2003 Memorandum from the Under Secretary for Health, the 
Under Secretary for Health advised that it was likely that 
the veteran's basal cell carcinomas of the skin, but not his 
squamous cell carcinomas of the skin [including the 
malignancy contributing to his death], could be attributed to 
exposure to ionizing radiation in service.  Thus, Mr. H. 
reported that following a review of the evidence in its 
entirety, the Compensation and Pension Service found that 
there was no reasonable possibility that the veteran 
developed squamous cell carcinoma of the skin as a result of 
his exposure.  According to Mr. H., the Compensation and 
Pension Service also concluded that the veteran's basal cell 
carcinoma of the skin could be attributed to his exposure.   

In September 2003, the RO received a letter from the 
appellant's representative, Mr. D.K.  In the letter, Mr. K. 
stated that given that the Under Secretary for Health had 
determined that the veteran was exposed to radiation while 
working as an x-ray technician during service, appropriate 
action needed to be taken in order to obtain a supplemental 
opinion regarding the question of whether it was as least as 
likely as not that the veteran's radiation exposure, combined 
with his in-service sun exposure, caused the squamous cell 
carcinoma.  Mr. K. also noted that although the Under 
Secretary for Health had reported that the veteran's in-
service sun exposure was undocumented, it was Mr. K.'s 
contention that the veteran's own reports of having a severe 
sunburn was competent evidence, as that was the "type of 
thing that a lay person [could] observe."  In this regard, 
the Board recognizes that the service medical records from 
the appellant's first period of service with the Merchant 
Marines, from December 1943 to August 1945, are unavailable.  
In addition, in September 2002, the National Archives and 
Records Administration (NARA) submitted to the RO copies of 
official log books of three vessels (SS Cape Georgia, voyage 
ending March 9, 1944, Port of San Francisco; SS Mormacwren, 
voyage ending May 30, 1944, Port of San Francisco; and SS 
Mormacwren, voyage ending August 3, 1944, Port of San 
Francisco) and noted in an attached letter that although the 
enclosed crew lists included the veteran's name, the enclosed 
documents made no mention of the veteran's claim of 
hospitalization for three days due to severe sunburn.  
However, the Board finds that given that it has been verified 
that the veteran served in the Merchant Marines from December 
1943 to August 1945, it is reasonable to assume that he 
sustained at least some exposure to the sun during that 
period of active service.  Moreover, the Board also 
recognizes that in the May 1993 statement from Dr. Z., while 
Dr. Z. provided an opinion as to whether the veteran's 
documented skin cancer was a result of sun exposure during 
service, Dr. Z. did not address the veteran's in-service 
radiation exposure because the information regarding the 
appellant's in-service radiation exposure had not yet been 
received.  Therefore, in light of the above, additional 
development of the medical evidence is required.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should arrange for the claims 
folder to be reviewed again by Dr. Z. at 
the Salt Lake City VAMC.   Dr. Z. should 
specifically review his previous 
statement, dated in May 1993.  Dr. Z. 
should also specifically review the 
Memorandum from Dr. M., the Under 
Secretary for Health, dated in August 
2003, and the Advisory Opinion-Radiation 
Review under 38 C.F.R. § 3.311, from Mr. 
H., Director, Compensation and Pension 
Service, Department of Veterans Affairs, 
dated in September 2003.  Dr. Z. should 
be requested to then prepare an addendum 
expressing an opinion, with the 
supporting rationale, as to whether it is 
at least as likely as not that the 
veteran's squamous cell cancer of the 
left ear and neck, was etiologically 
related to his exposure to ionizing 
radiation of 27.5 R during military 
service, and/or to his combined in-
service sun and radiation exposure (the 
Board finds that the appellant's 
allegations of sun exposure are 
consistent with the veteran's verified 
service in the Merchant Marines).       

If Dr. Z. is no longer available, 
arrangements should be made for review of 
the claims folder by another VA 
specialist in dermatology.  The examiner 
should specifically review the VA medical 
opinion from Dr. Z., dated in May 1993, 
the Memorandum from Dr. M., the Under 
Secretary for Health, dated in August 
2003, and the Advisory Opinion-Radiation 
Review under 38 C.F.R. § 3.311, from Mr. 
H., Director, Compensation and Pension 
Service, Department of Veterans Affairs, 
dated in September 2003.  After reviewing 
the available medical records, it is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the veteran's squamous 
cell cancer of the left ear and neck, was 
etiologically related to his exposure to 
ionizing radiation of 27.5 R during 
military service, and/or to his combined 
in-service sun and radiation exposure 
(the Board finds that the appellant's 
allegations of sun exposure are 
consistent with the veteran's verified 
service in the Merchant Marines).  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

2.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).

3.  Then, the RO should review and re-
adjudicate the issue on appeal.  If any 
such action does not resolve the claim, 
the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the appellant until she is notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




